Name: Council Decision 2011/332/CFSP of 7Ã June 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: civil law;  international affairs;  Africa;  fisheries;  international trade
 Date Published: 2011-06-08

 8.6.2011 EN Official Journal of the European Union L 149/10 COUNCIL DECISION 2011/332/CFSP of 7 June 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (1). (2) Decision 2011/137/CFSP should be amended to take into account specific arrangements for restrictive measures applicable to port authorities. (3) In view of the gravity of the situation in Libya, additional entities should be included in the list of persons and entities subject to restrictive measures set out in Annex IV to Decision 2011/137/CFSP, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2011/137/CFSP, the following paragraph is added: 2a The prohibition on making funds, financial assets or economic resources available to persons or entities referred to in paragraph 1(b), in so far as it applies to port authorities, shall not prevent the execution, until 15 July 2011, of contracts concluded before the date of entry into force of this Decision, with the exception of contracts relating to oil, gas and refined products. Article 2 The entities listed in the Annex to this Decision shall be added to the list set out in Annex IV to Decision 2011/137/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 June 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 53. ANNEX Entities referred to in Article 2 Name Identifying information Reasons Date of listing 1. Port authority of Tripoli Port Authority: Socialist Ports Company (in respect of the operation of the port of Tripoli) Tel +218 21 43946 Under the control of the Qadhafi regime 7.06.2011 2. Port authority of Al Khoms Port Authority: Socialist Ports Company (in respect of the operation of the port of Al Khoms) Tel +218 21 43946 Under the control of the Qadhafi regime 7.06.2011 3. Port authority of Brega Under the control of the Qadhafi regime 7.06.2011 4. Port authority of Ras Lanuf Port Authority: Veba Oil Operations BV Address: PO Box 690 Tripoli, Libya Phone: +218 21 333 0081 Under the control of the Qadhafi regime 7.06.2011 5. Port authority of Zawia Under the control of the Qadhafi regime 7.06.2011 6. Port authority of Zuwara Port Authority: Port Authority of Zuara PO Box 648 Port Affairs and Marine Transport Tripoli Libya Tel +218 25 25305 Under the control of the Qadhafi regime 7.06.2011